Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of December 7th 2021 has been considered.
Claims 29 has been amended.
Claims 1-28 are cancelled.
Claims 29-55 are pending and examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 29-55 stand rejected under 35 U.S.C. 103 as being unpatentable over Van Baalen et al (WO 2013/135738 A1).

Regarding claims 29-46, 48-49 and 52-55: Van Baalen discloses a two-step emulsification method of preparing a liquid and protein component-containing composition, which is an infant or follow-on formula or a growing up milk, which comprises large lipid globules with a diameter between 1µm and 20µm, wherein an aqueous phase comprising 10 to 60wt% dry matter content and a liquid lipid phase comprising at least one lipid are first mixed in a static and/or inline mixer at medium to high shear, followed by spray drying or atomization at medium to low shear (see Van Baalen abstract; from page 10, line 12 to page 13 line 26; page 26, line 3 to page 31, line 12).
As to the lipid globule diameter profiles after the inline emulsification step (i.e., step c) and after the spray drying step (i.e., step d) recited in claims 29-43: Van Baalen discloses of medium/high shearing inline mixing/emulsification step to attain an oil-in-water emulsion with lipid globules of a certain size, and of a low shear spray drying or atomization step to attain a dry product with lipid globules with similar diameter ranging from 1-20µm, more preferably from 3 to 8µm and most preferably from 4 to 7µm (see Van Baalen abstract; page 26, line 3 to page 31, line 12). While Van Baalen fails to disclose the globule diameter profile in intermediate step c (i.e., the inline emulsification step), given the fact the final dry product in Van Baalen has lipid globules with a diameter that encompasses the diameter recited in the claims, and since the inline  prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Regarding claim 47: Van Baalen discloses using a two-fluid atomizer (see Van Baalen page 5, line 6-7).
Regarding claim 50: Van Baalen discloses using protein, such as casein (see Van Baalen page 13, lines 4-26).
Regarding claim 51: Van Baalen discloses using vitamins (see Van Baalen page 14, lines 1-5).

Response to Arguments
Applicant's arguments filed on December 7th 2021 have been fully considered but they are not persuasive.

Applicant argues on pages 7-9 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Van Baalen discloses of maintaining the lipid globule size after the first homogenization step and not the second homogenization step. The examiner respectfully disagrees.
Van Baalen discloses of medium/high shearing inline mixing step (i.e., a first homogenization step) to attain an oil-in-water emulsion with lipid globules of a certain size, and of a low shear spray drying or atomization step (i.e., a second homogenization step) to attain a dry product with lipid globules with similar diameter ranging from 1-20µm, more preferably from 3 to 8µm and most preferably from 4 to 7µm (see Van Baalen abstract; page 26, line 3 to page 31, line 12). While Van Baalen fails to disclose the globule diameter profile in intermediate step c (i.e., the inline emulsification step), given the fact the final dry product in Van Baalen has lipid globules with a diameter that encompasses the diameter recited in the claims, and since the inline mixing speeds and atomization pressure disclosed in Van Baalen is similar to the inline mixing speeds and atomization pressure disclosed in the current application (see Van Baalen page 26, line 3 to page 31, line 12), it is examiner’s position that the lipid globule diameter profiles after the inline emulsification step (i.e., step c) and after the spray drying step (i.e., step d) recited in claims 29-43 are inherently present in Van Baalen. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially  prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).

Citing the declaration under 37 CFR §1.132 filed on December 7th 2021, applicant argues on pages 9-12 of the “Remarks”, that the prior art references fail to render the claimed invention obvious, because declarant, Koen C. van Dijke, provided evidence that following the two-step emulsification method in Van Baalen, where pressures of 3-5 bars were applied, the final product had globule sizes that were smaller and less stable than the two-step emulsification product recited in the claims. The examiner respectfully disagrees.
Given the fact Van Baalen discloses in-line mixing pressure below 7 bars (see Van Baalen page 29, lines 7-10), which overlaps the in-line mixing pressure between 2 to 8 bars contemplated by applicant (see Specification page 17, lines 20-22), the declarant failed to compare the claimed invention to the closest prior art. Accordingly, the claimed two-step emulsification method is not patentably different from the two-step emulsification method in Van Baalen. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792